Exhibit 10.1

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Ninth Amendment to Loan and Security Agreement (this “Ninth Amendment”)
made and entered into as of the  30th day of March, 2007, is by and among
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (“LENDER”),
having its principal place of business at 135 South LaSalle Street, Chicago,
Illinois 60603-4105, and VITA FOOD PRODUCTS, INC., a Nevada corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Vita Food”), VIRGINIA HONEY COMPANY, INC., a Virginia corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Virginia Honey”), THE HALIFAX GROUP, INC., a Georgia corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Halifax”), and VITA SPECIALTY FOODS, INC., a Delaware corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612  (“Specialty Foods”) (Vita Food, Virginia Honey, Halifax and Specialty
Foods are individually a “Borrower” and collectively the “Borrowers”).

W I T N E S S E T H:

WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations (the “Financial Accommodations”) to Borrowers
pursuant to (a) that certain Loan and Security Agreement dated as of September
5, 2003, as amended by that certain First Amendment to Loan and Security
Agreement dated as of November 5, 2004, that certain Second Amendment to Loan
and Security Agreement dated as of December 21, 2004, that certain Third
Amendment to Loan and Security Agreement dated as of January 31, 2005, that
certain Fourth Amendment to Loan and Security Agreement dated as of April 4,
2005, that certain Fifth Amendment to Loan and Security Agreement dated as of 
June 30, 2005, that certain Sixth Amendment to Loan and Security Agreement dated
as of August 4, 2005, that certain Seventh Amendment to Loan and Security
Agreement dated as of August 30, 2005, and that certain Eighth Amendment to Loan
and Security Agreement dated as of March 24, 2006, each by and among Lender and
Borrowers (collectively the “Loan Agreement”), and (b) the other documents,
agreements and instruments referenced in the Loan Agreement or executed and
delivered pursuant thereto;

WHEREAS, Borrowers have requested, among other things, that Lender (i) extend
the Revolving Loan Termination Date, and (ii) modify certain financial covenants
(collectively the “Additional Financial Accommodations”); and

WHEREAS, Lender is willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this Ninth
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrowers hereby agree as set forth in this Ninth
Amendment.


--------------------------------------------------------------------------------


I.              Definitions.

A.            Use of Defined Terms.  Except as expressly set forth in this Ninth
Amendment, all terms which have an initial capital letter where not required by
the rules of grammar are used herein as defined in the Loan Agreement.

B.            Amended Definitions.  Effective as of the date of this Ninth
Amendment, Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of “Revolving Loan Termination Date” and “Revolving Note” and
substituting therefor the following, respectively:

“Revolving Loan Termination Date”: shall mean April 1, 2008.

“Revolving Note”: shall mean that certain Revolving Note dated as of March 30,
2007, executed and delivered by Borrowers to Lender in a maximum aggregate
principal amount not to exceed $9,500,000.00, as amended, renewed, restated or
replaced from time to time.

II.            Amendments to Loan Agreement.  Effective as of the date of this
Ninth Amendment, the Loan Agreement is hereby amended as follows:

A.            Financial Covenants.  Section 9.4 of the Loan Agreement is hereby
amended by deleting Section 9.4 of the Loan Agreement in its entirety and
substituting therefor the following:

“9.4                Financial Covenants.  During the term of this Loan
Agreement, and thereafter for so long as there are any outstanding Liabilities
owed to Lender, Borrowers covenant that they shall:

(A)  [Reserved]

(B)   Cash Flow Coverage Ratio.  Not permit Borrowers’ Cash Flow Coverage Ratio,
calculated on a year to date basis, to be less than: (i) 1.10 to 1.00 as of June
30, 2007, (ii) 1.15 to 1.00 as of September 30, 2007, or (iii) 1.20 to 1.00 as
of December 31, 2007, as of the last day of any calendar quarter thereafter. 
The Cash Flow Coverage Ratio will not be tested as of March 31, 2007.

(C)   Minimum EBITDA.  Borrowers shall maintain EBITDA of not less than: (i)
Four Hundred Twenty-Five Thousand and no/100 Dollars ($425,000.00) for the three
(3) month period ending March 31, 2007, (ii) One Million Two Hundred Thousand
and no/100 Dollars ($1,200,000.00) for the six (6) month period ending June 30,
2007, (iii) One Million Nine Hundred Thousand and no/100 Dollars ($1,900,000.00)
for the nine-month period ending  September 30, 2007, and (iv) Three Million One
Hundred Thousand and no/100 Dollars ($3,100,000.00) as of December 31, 2007 and
as of the last day of each calendar quarter thereafter, calculated on a trailing
twelve (12) month basis.”

III.           Conditions Precedent. Lender’s obligation to provide the
Additional Financial Accommodations to Borrowers is subject to the full and
timely performance of the following covenants prior to or contemporaneously with
the execution of this Ninth Amendment:

2


--------------------------------------------------------------------------------


A.            Borrowers executing and delivering, or causing to be executed and
delivered to Lender, the following documents, each of which shall be in form and
substance acceptable to Lender:

(i)                                     an original Revolving Note of even date
herewith executed by the Borrowers to Lender;

(ii)                                  an original Company General Certificate of
even date herewith executed by the Secretary of each Borrower to Lender; and

(iii)                             such other agreements, documents and
instruments as Lender may reasonably request;

B.            No Unmatured Event of Default or Event of Default exists under the
Loan Agreement, as amended by this Ninth Amendment, or the Other Agreements;

C.            No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Lender prior to the date of hereof shall
be pending or known to be threatened against Borrowers and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Lender is likely to materially or adversely affect the financial
position or business of any Borrower or the capability of any Borrower to pay
its obligations and liabilities to Lender; and

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of each
Borrower’s most recently delivered financial statements to Lender.

IV.           Conflict.  If, and to the extent, the terms and provisions of this
Ninth Amendment contradict or conflict with the terms and provisions of the Loan
Agreement, the terms and provisions of this Ninth Amendment shall govern and
control; provided, however, to the extent the terms and provisions of this Ninth
Amendment do not contradict or conflict with the terms and provisions of the
Loan Agreement, the Loan Agreement, as amended by this Ninth Amendment, shall
remain in and have its intended full force and effect, and Lender and Borrowers
hereby affirm, confirm and ratify the same.

V.            Severability.  Wherever possible, each provision of this Ninth
Amendment shall be interpreted in such manner as to be valid and enforceable
under applicable law, but if any provision of this Ninth Amendment is held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this Ninth Amendment, the balance of which shall
remain in and have its intended full force and effect.  Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision shall be deemed to be modified so as to be valid and
enforceable to the maximum extent permitted by law.

VI.           Reaffirmation.  Borrowers hereby reaffirm and remake all of the
representations, warranties, covenants, duties, obligations and liabilities
contained in the Loan Agreement, as amended hereby.

3


--------------------------------------------------------------------------------


VII.          Fees, Costs and Expenses.  Borrowers agree to pay, upon demand,
all fees, costs and expenses of Lender, including, but not limited to,
reasonable attorneys’ fees, in connection with the preparation, execution,
delivery and administration of this Ninth Amendment and the other agreements,
documents and instruments executed and delivered in connection herewith or
pursuant hereto.

VIII.        Choice of Law.  This Ninth Amendment has been delivered and
accepted in Chicago, Illinois, and shall be governed by and construed in
accordance with the laws of the State of Illinois, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law as to all
matters, including matters of validity, construction, effect, performance and
remedies.

IX.           Counterpart.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

X.            Waiver of Jury Trial.  BORROWERS AND LENDER EACH HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO TRIAL BY JURY.

[signature page follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Lender and Borrowers have caused this Ninth Amendment to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

 LASALLE BANK NATIONAL ASSOCIATION,

VITA FOOD PRODUCTS, INC.,

a national banking association

a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Mitchell Rasky

 

By:

/s/ Clifford Bolen

Name:

Mitchell Rasky

 

Name:

Clifford Bolen

Title:

Senior Vice President

 

Title:

President

 

VIRGINIA HONEY COMPANY, INC.,

 

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

 

Name:

Clifford Bolen

 

 

 

Title:

President

 

THE HALIFAX GROUP, INC.,

 

a Georgia corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

 

Name:

Clifford Bolen

 

 

 

Title:

President

 

VITA SPECIALTY FOODS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

 

Name:

Clifford Bolen

 

 

 

Title:

President

 

5


--------------------------------------------------------------------------------